Citation Nr: 0701702	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision, in which the 
RO, inter alia, granted service connection and assigned an 
initial 50 percent rating for PTSD , effective February 4, 
2003.  The veteran filed a notice of disagreement (NOD) in 
May 2004, and the RO issued a statement of the case (SOC) in 
June 2004.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in January 
2005.

In April 2006, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 60-day 
abeyance period for the submission of additional evidence.  
Later in April 2006, the veteran, through his representative, 
submitted a private medical report, along with a signed 
waiver of RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2006).

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

In January 2004, the veteran underwent VA psychiatric 
examination for his PTSD.  At that time, the examiner 
diagnosed PTSD and also noted on Axis I "consider cognitive 
disorder not otherwise specified".  The examiner indicated 
that the veteran's cognitive performance was surprisingly 
impaired and his attention and mental concentration were also 
defective.  Moreover, he stated that the veteran's social 
adaptations were severely impaired; however there was an 
indication that some of the veteran's social withdrawal was 
not specifically due to PTSD, but was of a more longstanding 
nature.  The examiner assessed that the veteran's overall 
level of disability from PTSD was estimated to be moderate or 
possibly mild.

Two years later, the veteran submitted a March 2006 private 
record from his psychiatrist, P.M., M.D., which showed that 
the veteran's PTSD symptoms had worsened and his symptoms 
were severe.  Further, Dr. P.M. attributed all of the 
veteran's symptoms, including his cognitive impairment and 
social withdrawal, to his service-connected PTSD.

The Board finds that the January 2004 VA examination report 
and March 2006 private medical record are in conflict 
regarding what symptoms are attributable to the veteran's 
service-connected PTSD and which are  attributable to any 
other psychiatric disability.  The Board emphasizes that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 C.F.R. § 3.102 (2006).  The Board also notes that the 
evidence is in conflict as regards the severity of the 
veteran's service-connected PTSD, and the more recent 
evidence suggests that the veteran's PTSD may have worsened 
since the 2004 VA examination.  Because the  Board is unable 
to ascertain the level of severity of the veteran's PTSD on 
the basis of the current record, the medical evidence is 
insufficient to evaluate the claim, and further examination 
of the veteran is warranted.  38 U.S.C.A. § 5103A (West 
2002).  

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claim for a higher initial rating 
for PTSD (as adjudication of this original claim will be 
based on consideration of the evidence of record).  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to the veteran by the appropriate VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding medical records.  

During his April 2006 Board hearing, the veteran indicated 
that he has received treatment at the Greenville VA 
outpatient clinic, and the claims file includes records from 
that facility and from the Columbia, South Carolina VA 
medical center (VAMC) dated from September 2002 to April 2003 
and from December 2003 to October 2004.  However, it is not 
clear as to whether all records from the Greenville VA 
outpatient clinic have been associated with the claims file.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Greenville VA 
outpatient clinic, from April 2003 to December 2003, and 
since October 2004, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

Also during his April 2006 Board hearing, the veteran stated 
that he received weekly group therapy from the Vet Center in 
Greenville, South Carolina.  The claims file includes an 
August 2003 letter from this Vet Center; however, no 
subsequent records are included.  In addition, the veteran 
stated that he received treatment from a private 
psychiatrist, P.M., M.D.  Although this private psychiatrist 
has submitted two letters, one dated in July 2003 and the 
other dated in March 2006, the claims file does not include 
any additional records from this private psychiatrist.  The 
RO should specifically request that the veteran provide 
signed authorization to enable it to obtain these identified 
records.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
submit any additional information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
veteran should explain that the veteran has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim prior to the expiration of the one-year 
notice period).  The RO should also request that the veteran 
furnish all pertinent evidence in his possession, and ensure 
that its notice to him meets the requirements of the decision 
in Dingess/Hartman, 19 Vet. App. 473 (2006), as regards the 
five elements of a claim for service connection-
specifically, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claim 
on appeal.  For the sake of efficiency, the RO's adjudication 
of the claim should include consideration of the additional 
evidence submitted directly to the Board (the March 2006 
letter from P.M.), notwithstanding the waiver of RO 
consideration of the evidence.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should obtain from the 
Greenville VA outpatient clinic all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD that are not currently of 
record, for the periods from April 2003 to 
December 2003, and from October 2004 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional, pertinent 
evidence that is not currently of record.  
The RO should specifically request that the 
veteran provide signed authorization to 
enable it to obtain all outstanding records 
from the Vet Center in Greenville, South 
Carolina, and from Dr. P.M., the veteran's 
private psychiatrist (identified during the 
Board hearing).  

 The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO should ensure that its 
letter to the veteran meets the notice 
requirements of Dingess/Hartman (cited to 
above), as regards disability ratings and 
effective dates, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, of the 
efforts that were made to obtain them, and 
describe the further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist at an 
appropriate VA medical facility, for 
evaluation of his PTSD.  The entire claims 
file must be made available to the 
psychiatrist designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions 
(to specifically include the veteran's 
description of his PTSD symptoms).  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all results 
made available to the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or frequency, 
as appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.

If more than one psychiatric condition is 
diagnosed, in rendering the requested 
findings, the  examiner should clearly 
differentiate any symptomatology 
attributable to the veteran's PTSD from 
that attributable to any other diagnosed 
psychiatric condition.  If it is not 
medically possible to do so, the examiner 
should clearly so state, and indicate that 
the findings rendered are reflective of 
overall psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a higher 
initial rating for PTSD in light of all 
pertinent evidence (to include the March 
2006 private medical record from P.M., 
M.D.) and legal authority (to include the 
Mittleider decision, cited above).

8.  If the benefit sought on appeal is not 
granted, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 




other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2006).

